Citation Nr: 9918661	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for eczema.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to a rating in excess of 0 percent for left 
ovarian follicular cyst with history of chronic pelvic 
inflammatory disease. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1986.

The veteran filed a claim in December 1996 for service 
connection for disabilities to include depression, 
hemorrhoids, female problems, and a skin disorder.  This 
appeal arises from the March 1997 rating decision from the 
Roanoke, Virginia Regional Office (RO) that denied the 
veteran's claim for service connection for depression, 
eczema, rash of the right arm, and hemorrhoids, and granted 
service connection for disabilities to include a left ovarian 
follicular cyst with history of pelvic inflammatory disease.  
A Notice of Disagreement was filed in November 1997 and a 
Statement of the Case was issued in November 1997.  A 
substantive appeal was filed in February 1998 with a request 
for a hearing before a Member of the Board in Washington, DC.

On October 28, 1998, a hearing was held in Washington, D.C. 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).  
At the hearing, the veteran requested that the issue of 
service connection for a rash on the right arm be made part 
of the issue of service connection for eczema.  Accordingly, 
these issues will be consolidated.

The issues of entitlement to service connection for eczema 
and hemorrhoids and entitlement to a rating in excess of 0 
percent for left ovarian follicular cyst with history of 
chronic pelvic inflammatory disease are the subjects of the 
Remand decision below.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current depression to her military service; the claim is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for depression 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in August 1980, no 
history of depression was reported.  On examination, the 
veteran's psyche was reported to be normal.

On a Chapter 15 discharge examination in April 1986, a 
history of depression was reported.  On examination, the 
veteran's psyche was evaluated as normal.

On a May 1986 Report of Mental Status Evaluation, the 
veteran's behavior was normal.  She was fully alert and fully 
oriented.  Her mood and affect were unremarkable and thinking 
process was clear.  Her thought content was normal and memory 
was good.  The veteran was considered mentally responsible.  
She was psychiatrically cleared for any administrative action 
deemed appropriate by command.

In December 1996, the veteran filed a claim for service 
connection for disabilities to include depression and skin 
disorder.

A 1996, a July 1992 discharge summary from Charter Westbrook 
Hospital was received.  It indicated that the veteran was 
admitted with complaints of intensifying symptoms of 
depression, worsening in intensity for the past six months 
with a significant increase in symptoms the past week.  The 
veteran reported no previous inpatient psychiatric treatment.  
She was seen in outpatient psychotherapy with Dr. Michael 
Shumate commencing one year ago.  The veteran reported that 
she had been in the service, and the circumstances 
surrounding her discharge were "devastating."  She had not 
yet recovered from the emotional devastation that she 
experienced.  On examination, she discussed recent stressors 
as well as her discharge from the service.  The final 
diagnoses included major depression and psychoactive 
substance abuse.  

In a January 1997 letter from the VA psychology department, 
it was indicated that the veteran had received treatment for 
polysubstance dependence from November 1994 to May 1995.  She 
had received psychotherapy since 1994.  Her present diagnosis 
was depressive disorder not otherwise specified.

On a VA mental disorders examination in January 1997, the 
veteran reported that her symptoms began shortly after she 
was inducted in the service.  She stated that she was raped 
by a coworker while she was stationed in Korea.  She stated 
that ever since then, she had feelings of guilt, subjective 
depression, frequent crying spells, hypervigilance, avoidance 
of men or ideas that remind her of the rape, difficulty 
trusting people, difficulty going to sleep at night, 
nightmares of her rape, feelings of hopelessness, suicidal 
thoughts at times, and two histories of suicide attempts.  
The diagnoses included chronic, moderate, major depressive 
disorder, and polysubstance dependence, in full remission.  

On a VA general medical examination in January 1997, the 
veteran's medical history included depression.  At present 
the depression did not seem to be a major problem. 

By rating action of March 1997, service connection for 
depression was denied.  The current appeal to the Board 
arises from this denial.

VA outpatient records from January 1994 to August 1995 show 
treatment in the substance abuse treatment program.  On a 
November 1994 discharge summary, the veteran was admitted to 
"complete the program".  The past psychiatric history was 
of drug induced depression in 1992.  In a history, the 
veteran denied any physical or sexual abuse.  The principal 
diagnoses included alcohol, cocaine, and cannabis dependency.

VA outpatient records from July 1996 to January 1997 show 
psychological treatment by providers including Jonnie Adams, 
for depressive disorder not otherwise specified, 
relationship/interpersonal issues, and dysthymia.  Records 
from September 1996 and December 1996 show the veteran 
reported feeling depressed about discharge from military 
service.

A July 1992 group therapy note received in November 1997 from 
Kelly Norman, M.S.W., and Gail Taydus, L.C.S.W., indicates 
that the veteran discussed having been kicked out of the 
military due to sexual orientation.  She expressed anger and 
regret pertaining to this loss.

At the Central Office hearing in October 1998, the veteran 
testified that she was raped while in the service in November 
1981.  She was hospitalized but the rape was not reported.  
In addition to her discharge, the rape caused her current 
depression.  The veteran was first diagnosed with depression 
in 1991 by Dr. Shumate, a psychologist.  The veteran 
indicated that Jonnie Adams of the VA told her that her 
depression was related to her reported rape in service.  
Additionally, the veteran indicated that she was discharged 
by way of Chapter 15 because an anonymous letter had been 
sent to her commander stating that she was gay.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

A.  Depression

The veteran is claiming that she currently suffers from 
depression that was incurred during service.  The evidence in 
this case reveals that the first postservice evidence of 
record of depression was in a July 1992 discharge summary 
from Charter Westbrook Hospital, over five years postservice.  
The veteran alleges that she was first diagnosed with 
depression in 1991.  


While the veteran described a history of depression on the 
April 1986 discharge examination, the service medical records 
are silent regarding other complaints, clinical findings, or 
diagnosis of depression.  Moreover, while she alleged that 
the current depression was the result of a rape in service, 
she has submitted no medical evidence to support this 
assertion.  At the hearing, the veteran noted that the 
examiner who told her this was a resident at a VA hospital, 
and that the residents rotated every six months.  She 
appeared to indicate that she would be unable to contact this 
individual.  The undersigned offered the veteran a period of 
time in which to submit medical evidence to support her 
contention that the depression was attributable to the rape 
in service.  However, no medical statement to this effect was 
submitted.

In summary, the veteran has submitted no competent medical 
evidence to establish a nexus between any current depression 
and her service.  The only evidence that would support the 
veteran's claim is found in her statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for depression, 
that claim must be denied.

ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for depression is denied.


REMAND

The undersigned notes that a November 1998 VA outpatient 
record regarding pelvic tenderness, irregular menses, 
hemorrhoids, and eczema was received at the Board in January 
1999.  There was no accompanying waiver of RO review; 
therefore, the abovementioned evidence should be reviewed by 
the RO in conjunction with the veteran's claims for service 
connection for eczema and hemorrhoids and for a rating in 
excess of 0 percent for left ovarian follicular cyst with 
history of chronic pelvic inflammatory disease and any 
further development warranted should be taken.  38 C.F.R. § 
20.1304 (c) (1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should consider the additional 
evidence submitted.  Thereafter, if a 
well grounded claim for service 
connection for eczema or hemorrhoids is 
submitted, the RO should undertake any 
required development.  The RO should 
issue a Supplemental Statement of the 
Case regarding these issues.  The veteran 
and her representative should be 
furnished with a copy of the Supplemental 
Statement of the Case, and they should be 
afforded a reasonable opportunity to 
respond.  

2.  As to the claim for a rating in 
excess of 0 percent for left ovarian 
follicular cyst with history of chronic 
pelvic inflammatory disease: 

a.  The RO should obtain the names 
and addresses of all medical care 
providers who have treated the 
veteran for her service connected 
left ovarian follicular cyst with 
history of chronic pelvic 
inflammatory disease in recent 
years.  After securing the necessary 
release(s), the RO should request 
the records that are not already 
contained in the claims folder.

b.  The RO should schedule the 
veteran for a VA gynecological 
examination to determine the 
severity of her service connected 
left ovarian follicular cyst with 
history of chronic pelvic 
inflammatory disease.  The 
consequences of failure to appear 
for any examination should be made 
known to her prior to the 
examination.  (See 38 C.F.R. 
§ 3.655)  The examiner must be 
provided the claims folder for 
review prior to the examination.  
All indicated tests and studies 
should be accomplished.  A medical 
history should be taken, and the 
examiner should report all 
manifestations of the disability.  
It should be indicated whether the 
veteran's complaints of menstrual 
pain on the first day of her menses 
and her complaints of irregular 
menses are attributable to the 
service connected disability.  The 
examiner should also note whether 
the service connected disability 
requires continuous treatment and 
whether the symptoms are controlled 
or not controlled.

c.  When the above development has 
been completed, the case should be 
reviewed by the RO.  If the benefit 
sought remains denied, the veteran 
and her representative should be 
furnished an appropriate 
supplemental statement of the case.  
This should include consideration 
and discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for 
the scheduled examination.  If the 
veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims 
file as to the date the examination 
was scheduled and the address to 
which notification was sent.  
Documentation should also be 
included that the veteran was 
notified of the consequences of her 
failure to report for the scheduled 
examination.  Consideration should 
also be given to the recent case of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the United States 
Court of Appeals for Veterans Claims 
(known as the United States Court of 
Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") 
held that, with regard to initial 
ratings following the grant of 
service connection, separate ratings 
can be assigned for separate periods 
of time based on the facts found-a 
practice known as "staged" 
ratings.  The veteran and her 
representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain ensure due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

